BERGER, J.,
concurring.
I concur with the majority that part two of section 831.28(2)(a), Florida Statutes (2012), which makes it a crime to possess a counterfeit payment instrument, is unconstitutional, inasmuch as it criminalizes what may otherwise be innocent conduct. I write separately to add that even if we were to infer a knowledge element, under the premise that “criminal statutes are generally read to include a mens rea element, even when not expressly included in the statute,” Siplin v. State, 972 So.2d 982, 989 (Fla. 5th DCA 2007) (citing State v. Giorgetti, 868 So.2d 512, 515 (Fla.2004)), the second portion of section 831.28(2)(a), would remain unconstitutional for the reasons outlined in the majority because it would continue to criminalize innocent conduct.